MEMORANDUM **
In these consolidated appeals, Paul Charles Steeves appeals from the 27-month sentence imposed following his guilty-plea conviction for mailing threatening communications, in violation of 18 U.S.C. § 876(c), and false information and hoaxes, in violation of 18 U.S.C. § 1038(a)(1)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Steeves contends that the district court imposed an unreasonable sentence because it failed to properly weigh the factors contained in 18 U.S.C. § 3553(a), especially the need to protect the public. We conclude that the district court did not abuse its discretion, and that the 27-month sentence is reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 596-98,169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.